Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Launeil Sanders appeals the district court’s order adopting the magistrate judge’s recommendation to dismiss Sanders’ civil action pursuant to 28 U.S.C. § 1915(e)(2) (2012). On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Sanders’ informal brief does not challenge the basis for the district court’s disposition, Sanders has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.